                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION



PETER BARCLAY,                                             Case No. 6:19-cv-00683-AA
                                                            OPINION AND ORDER
               Plaintiff,

         vs.

OREGON DEPARTMENT
OF JUSTICE, DANIEL R.
MURPHY, GLEN D. BAISNGER,

               Defendants.


AIKEN, District Judge:

         Plaintiff Peter Barclay has filed a motion under Federal Rule of Civil

Procedure 59(e) seeking reconsideration of this Court's August 21, 2019 Order (doc.

7) and Judgment (doc. 8) dismissing his complaint with prejudice.

         Reconsideration under Rule 59(e) is "appropriate if the district court (1) is

presented with newly discovered evidence, (2) committed clear error or the initial

decision was manifestly unjust, or (3) if there is an intervening change in controlling

law." Sch. Dist. No. IJ, Midtnomah Cnty. v. ACanS, Inc., 5 F.3d 1225, 1263 (9th Cir.

1993).




Page 1 - OPINION AND ORDER
       Reconsideration is an "extraordinary remedy, to be used sparingly in the

interests of finality and conservation of judicial resources." Kona Enters., Inc. v.

Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal quotation marks

omitted). "A Rule 59(e) motion may not be used to raise arguments or present

evidence for the first time when they could reasonably have been raised earlier in the

litigation." Id. (emphasis in original).

       Plaintiff asserts that the Court clearly erred when it concluded named

defendants were entitled to absolute judicial immunity. Plaintiff acknowledges that

both judges "previously presided over his divorce case and entered judgments that

divided his federal benefits," and that the arguments attached to his complaint were

"not contesting the first exception to judicial immunity." lVIot. for Recon. (doc. 9) at

if 10. Instead, plaintiffs motion focuses on the Court's conclusion that the allegations
and arguments in the complaint did not show that the judges acted in the clear

absence of all jurisdiction, but rather, at most, demonstrated that defendants acted

in excess of their jurisdiction. 1

           First, plaintiff cites the following excerpt from the University of Cornell Legal

Information Institute webpage on Judicial Immunity:

       Bradley v. Fisher, 80 U.S. 335, 351 (1872). The Court offered a
       hypothetical example of the distinction. A judge of a probate court who
       held a criminal trial would act in clear absence of all jurisdiction over
       the subject matter, whereas a judge of a criminal court who held a
       criminal trial for an offense that was not illegal would act merely in
       excess of his jurisdiction. Id. at 352.


       1  The complaint included plaintiffs legal assertions that state courts have no authority to
divide federal disability benefits, regardless of which agency those benefits come from, if the
beneficiary is a veteran.


Page 2 - OPINION AND ORDER
Mot. for Recon. at 3.    'l'hat example supports the Court's conclusion.       Like the

hypothetical criminal court judge who made a legal error in a case that the judge had

authority to hear, the judges in this case had authority to preside over plaintiffs

divorce proceeding and issue child and spousal support orders and, at most, erred by

ordering plaintiff to pay child or spousal support from a source that they were not

authorized to apportion - his federal benefits. See ORS 107.105 (allowable contents

of a divorce decree).

      Second, the veterans' benefits cases and statutes that plaintiff cites to support

his motion, including Howell v. Howell, _U.S._, 137 S. Ct. 1400 (2017), concern

the merits of plaintiffs legal position that he cannot be ordered to pay child or spousal

support from his federal benefits. 'l'he cases are not relevant to the issue of whether

named defendants acted in complete absence of all jurisdiction for purposes of the

judicial immunity analysis.

      Therefore, this Court's order was not in error.

                                    CONCLUSION

       Plaintiffs Motion for Reconsideration (doc. 9) is DENIED.

      I'l' IS SO ORDERED.
                 ;.\-\\.,
      Dated this _l_ day of January 2020.




                                     ANN AIKEN
                              United States District Judge




Page 3 - OPINION AND ORDER
